Case 2:19-cv-08725-JMV-JAD Document11 Filed 09/04/19 Page 1 of 12 PagelD: 425

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

RICHARD M. ZELMA
Richard M. Zelma, Pro Se
940 Blanch Avenue
Norwood, New Jersey 07648
TCPALAW@optonline.net
Tel: 201 767 8153

 

 

Richard M. Zelma Removed from
Plaintiff
Vs. The Superior Court of New Jersey;
PENN LLC d/b/a PULSETV.COM
(an Illinois limited liability company), DOCKET NO.: BER- L- 1326-19
and
PULSE DIRECT, INC. d/b/a District Court Case Number:
PULSETV.COM, (an Iilinois
corporation), 2:19-cv-08725-JMV-JAD
and
Jaffer Ali, as President of{ PLAINTIFFS BRIEF IN OPPOSITION _ to
Pulse Direct Inc. DEFENDANTS MOTION FOR SANCTIONS and in
and OPPOSITION TO THE DEFENDANTS REQUEST TO
Does’ (1-10 and ABC Corporations’ | DISMISS PLAINTIFFS COMPLAINT.
(1-10); each acting individually, in RETURN DATE: Sept. 16, 2019
concert or as a group.
Defendants’

 

 

 

 

 

PLAINTIFFS BRIEF IN OPPOSITION TO
DEFENDANTS MOTION FOR SANCTIONS and in
OPPOSITION TO THE DEFENDANTS REQUEST TO
DISMISS PLAINTIFFS COMPLAINT

RICHARD M. ZELMA, pro se
On the Brief

I 2:19-cv-08725-JMV-JAD
Case 2:19-cv-08725-JMV-JAD Document11 Filed 09/04/19 Page 2 of 12 PagelD: 426

Plaintiff submits this Brief in opposition to the Defendants Motion for
Sanctions and their Motion to Dismiss, (The Motions) filed by Defense counsel
Stefani Schwartz, (Hereinafter "Schwartz” or "Counsel”).

I. OVERVIEW

This suit is based on the Telephone Consumer Protection Act of 1991 (47
U.S.C. §227; "the TCPA”), its underlying regulations, (47 C.F.R. §64.1200) and
common law civil conspiracy for prohibited text messages (calls) to a New Jersey
resident whose cell phone number is on the Federal and State no-call registry.
Plaintiff is a resident of the State of New Jersey having maintained his cell phone
for 15 years. Plaintiff’s cell phone is listed with the FTC no-call registry as well as
its mirrored counterpart, the New Jersey no call registry, since inception.

Il. HISTORICAL BACKGROUND

As proffered in the original Complaint, Plaintiff has maintained a cell phone
for at least 15 years. Plaintiff’s cell phone number has been on the Federal No Call
list since 2004. New Jersey’s no call list mirrors the Federal list.

The defendants business, as described in part by local counsel, James Bosco,
relies on text messaging to market their consumer products. Therefore, they are
telemarketers. (See: Pl's. EX. 1; Req. for Admis. to Def., No's. 1,2,4 & 5).'

A text message to a cellular telephone qualifies as a "call" within the

compass of 47 USC §227(b)(1)(A)(iii). 768 F.3d 871, 874 (C.A.9 2014).

 

'2003 TCPA Order, 18 FCC Red at 14115, para. 165; see also 47 U.S.C § 227(b)(1)
(A)(i); 47 C.F.R. § 64.1200(a)(1)(iii); Satterfield v. Simon & Schuster, Inc., 569
F.3d 946 (9th Cir. 2009) (noting that text messages are actionable under the TCPA,
since they are a form of communication used primarily between telephones and are
therefore consistent with the definition of a "call”).

2 2:19-cv-08725-JMV-JAD
Case 2:19-cv-08725-JMV-JAD Document11 Filed 09/04/19 Page 3 of 12 PagelD: 427

As a telemarketing entity, the Defendants are required to have a Written
Policy available upon demand. The Defendants do not!’

Although the Defendants claim they have procedures in place to meet
Statutory Requirements and Minimum Standards, they did not provide the requisite
proof, such as a Written Policy, indicative of the fact they do not have 'no-call'
procedures in place.

Ii CHAIN OF EVENTS

Prior to filing suit, Plaintiff noticed several text messages had appeared on
his cell phone absent any audible notification. Shortly after, he received additional
text messages. Following some research to identify the sender, Plaintiff eventually
identified the Defendants as the sender of those text messages. Plaintiff reached
reached out to the defendants advising them of the unlawful activity. [Schwartz
Br.; Mot. for Sanctions, pg 4]

Plaintiff believes and thereby avers that the Defendants are and have been
engaged in unlawful telemarketing activity through text messaging and have done

so in violation of the law.?

 

* 1992 TCPA Order, 7 FCC Red at 8765-66, para. 23. Specifically, the
Commission’s rules require that persons or entities engaged in telephone
solicitations must have a written policy available upon demand for maintaining a
do-not-call list, must inform and train any personnel engaged in telephone
solicitations in the existence and use of the list, and must record the request and
place the subscriber’s name and telephone number on the do-not-call list at the
time the request is made. 47 C.F.R. § 64.1200(e)(2)(i)—(iii).

* The Telephone Consumer Protection Act of 1991, 47 U.S.C. §227; 47
C.F.R.§64.1200; the Report and Order, FCC Document 92-443 et seq., (hereinafter
the "TCPA"); prohibits telemarketing to residential telephone subscribers, unless,
such entity engaged in telemarketing is in compliance with the Statutory
Requirements and Minimum Standards of the TCPA. 47 C.F.R. §64.1200 (e)(2)et
seq. [See 7 FCC Red 8752,8763-8765 (1992)]

3 2:19-cv-08725-JMV-JAD
Case 2:19-cv-08725-JMV-JAD Document11 Filed 09/04/19 Page 4 of 12 PagelD: 428

By their own admission, the Defendants are not registered with the State of
New Jersey as telemarketers or as an entity using telemarketing to market their
business. Furthermore, the Defendants admit they do not subscribe to the no call
registry administered by the Federal Trade Commission. (See: Def. Resp. to PI's.
Req. for Admis., # 26 & 27).

Defendants can operate efficiently and accurately in their marketing
practices, or they can choose to cut corners. Those decisions are for Defendants to
make. But when operations are sloppy and mistakes are made, the recipients of the
unlawful calls are damaged nonetheless and are entitled to seek statutory damages
as provided by law.

Plaintiffs complaint is supported by Exhibit 1, a screen capture of each of
the Defendants prohibited text messages. Defendants were sufficiently on notice,
therefore, as to the date, time, and content of messages that Plaintiff submitted
which violated the TCPA.

Plaintiff's claim is that the Pulse Defendants violated the TCPA by using an
Automated Telephone Dialing System (ATDS) to contact him six (6) times on his
cellular telephone at various dates between December 7, 2018 and January 19,
2019,. (PI. Compl. 927)

Plaintiff had no prior business relationship with the Defendants; never heard
of the Defendants nor did he ever provide any permission for the Defendants to
text him. (Plt. Compl. 956)

The TCPA combats the threat to privacy caused by unsolicited telemarketing

by making it unlawful to make any call using an Automatic Telephone Dialing

4 2:19-cv-08725-JMV-JAD
Case 2:19-cv-08725-JMV-JAD Document11 Filed 09/04/19 Page 5 of 12 PagelD: 429

system or ATDS, to any service for which the called party is charged for the call
(as Plaintiff’s cell number is). 47 U.S.C. § 227(b)(1)(A)(ili).

Furthermore, the TCPA makes it illegal to place a telemarketing call to a
number on the National Do-Not-Call registry or to violate any of the implementing
provisions of the TCPA, such as failing to maintain an internal do-not-call list or
policy. 47 U.S.C. § 227(c)(5) et seq. Id.

Furthermore, The New Jersey Consumer Fraud Act; Codified under N.J.S.A.
§56:8-159 states: To violate the Act, a person must commit a statutory “unlawful
practice" through an affirmative act, knowing omission or regulation violation.
Cox v. Sears Roebuck & Co., 138 N.J. 2,17 (1994). In determining what constitutes
an "unconscionable commercial practice” the standard of conduct that the term
implies is a lack of "good faith, honesty in fact and observance of fair dealing."
Cox, 138N.J. at 18, citing Kugler _v. Romain, 58N.J. 522,544 (1971). The
Defendants knowingly sent six (6) commercial text messages to Plaintiff. Id.

IV. COUNSELS PRELIMINARY STATEMENTS
ARE REPLETE WITH INACCURACIES

The Defendants filed a Motion for Sanctions having a pending Motion to
Dismiss plaintiffs complaint. [Def. Br. Pg.1] The Defendants Motions, which in
and of themselves are frivolous, should be denied. The essence of the[ir] motion is
the allegation that Plaintiff’s instant suit has no merit. However, Defendants’ own
motion affirms the factual basis of Plaintiff's TCPA claim, i.e., that Defendants

had indeed violated the TCPA by texting Plaintiff.

5 2:19-cv-08725-JMV-JAD
Case 2:19-cv-08725-JMV-JAD Document11 Filed 09/04/19 Page 6 of 12 PagelD: 430

Plaintiff adequately plead the elements of a TCPA claim. [See: Charvat v.
National Holdings, et al., Case No. 2:14-cv-02205, in the U.S. District Court for
the Southern District of Ohio]

A TCPA claim must allege a defendant:

1. Initiated a telephone call or message,

2. Violated TCPA sections 47 USC §§227(b)(1)(A) Gil) & 227(c)(5)
3. To a residential telephone line or cellular phone,

4. Without the prior express consent of the recipient.

In Defendants own brief, those factual elements are expressly asserted by
them as true in this case. On pages 1-5, Defendants affirm initiating telephone text
messages to Plaintiff’s cellular phone on at least (6) different occasions.

Within the body of their motion, [Def. Br. Pg 1, “caused Plaintiff to receive
the text messages.” Thus (1), Initiated a telephone call or message; there is no
dispute.

Defendants affirm the calls consisted of text messages, which violate section
227(b) of the TCPA. Thus (2) is not in dispute. Defendants’ brief on Page 4 further
details how Plaintiff contacted Defendant about the fact he had not granted consent
and the customer service representative merely instructed him to reply ”"STOP”.
The[ir] brief then rambles on about the matter, but nowhere in the brief is there
any assertion that Plaintiff granted consent. Instead, Defendants’ allege that
someone else put in Plaintiff's cellular telephone number, allegedly by mistake.

Thus elements (3) and (4) are also not in dispute.

6 2:19-cv-08725-JMV-JAD
Case 2:19-cv-08725-JMV-JAD Document11 Filed 09/04/19 Page 7 of 12 PagelD: 431

Plaintiff has stated a valid claim under the TCPA and Defendants have
affirmed in their motion that he has done so. Thus Defendants have affirmed
Plaintiff’?s complaint is not frivolous.

Thereafter, the motion argues that Plaintiff had a duty under the law to 'stop'
Defendants’ unlawful activities. [Def. Br. Pg's. 1,4,5,9&10]. The Defendants claim
is asserted, despite the fact the[ir] motion cites to no statutory law, authority or
regulation, nor any case-law where such a duty exists!

In this attempt to raise a straw-man argument to the court that Plaintiff had
such a duty to mitigate Defendants’ unlawful conduct, the word "mitigate” does not
even appear in the motion, and for good reason. There is no duty to mitigate in
TCPA cases!

In 2013, the FCC prescribed a regulation requiring Prior Express Written
Consent for all autodialed or prerecorded calls ("robocalls”) which include or
introduce an advertisement or which constitutes telemarketing to wireless numbers.
Specifically, it required: ”"[A]n agreement, in writing, bearing the signature of
the person called, that clearly authorizes the seller to deliver or cause to be
delivered to the person called, advertisements or telemarketing messages using an
automatic telephone dialing system or an artificial or prerecorded voice and the
telephone number to which the signatory authorizes such advertisements or
telemarketing messages to be delivered.

(1) The written agreement shall include a clear and conspicuous disclosure

informing the person signing that:

7 2:19-cv-08725-JMV-JAD
Case 2:19-cv-08725-JMV-JAD Document11 Filed 09/04/19 Page 8 of 12 PagelD: 432

(A) By executing the agreement, such person authorizes the seller to deliver
or cause to be delivered to the signatory, telemarketing calls using an automatic
telephone dialing system or an artificial or prerecorded voice; and

(B) The person is not required to sign the agreement (directly or indirectly),
or agree to enter into such an agreement as a condition of purchasing any property,
goods, or services. 47 C.F.R. §§ 64.1200(a)(2) and (f)(8). Plaintiff has signed
nothing!

'

A plaintiff alleging a violation under the TCPA “need not allege any
additional harm beyond the one Congress has identified.” Van Patten v. Vertical
Fitness Grp., No. 14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4,

2016)(quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis in

 

original)).
Plaintiff is registered on a do-not-contact list, well known as the Federal do-
not-call list. (Def. Br., Center, Pg-1)

Vv. THE DEFENDANTS UNSTABLE PROCEDURAL HISTORY AND
BACKGROUND FACTS

The defenses raised by counsel are specious, prevarications and problematic.

Plaintiff does not herein argue the merits of his lawsuit but rather the odious
claims of counsel.

As outlined below, Plaintiffs argument is sufficient to survive the[ir]
Motion. Discovery is expected to illuminate the participation by each member of

the consortium along with the truthfulness of their claims.

8 2:19-cv-08725-JMV-JAD
Case 2:19-cv-08725-JMV-JAD Document11 Filed 09/04/19 Page 9 of 12 PagelD: 433

Plaintiff has procured sufficient information from the Defendants as well as
their local attorney James Bosco, describing a myriad of reasons and excuses as to
why the subject text messages were initiated.

In conflict with the Schwartz' statement; "when they allegedly initiated six
(6) unlawful text messages to his cellular telephone, ...”, there is no ‘allegedly’,
only fact. The defendants sent the text messages. [See Schwartz Cert. at 92, Exhibit
A]

Plaintiff provided proof of the six prohibited text messages. [PI's Compl. Ex.
1; Def. Decl. of Schwartz, Ex. A]; Counsel admits to the factual transmission and
receipt of the subject texts: "unbeknownst to Defendants, Plaintiff received text
messages from PulseTV on December 5, 2018; December 7, 2018; December 21,
2018, and January 11, 2019.” [See Schwartz Cert. at 14, Exhibit C.]

It is the responsibility of Defendants and Defendants alone, to ensure that
they are contacting the right person, that they have the requisite written consent,
and that their marketing does not violate the TCPA. Even then, purported "consent”
that was obtained because a number was incorrectly entered is not properly subject
to a Motion to Dismiss.

The Defendants are required to prove this assertion of "consent” beyond
mere "threadbare recitals”, "conclusory statements,” and the mention of a
*nonexistent person”. But beyond their mere allegation that they supposedly had
"consent” to contact Plaintiff, Defendants provide[d] no evidence of such
*consent” and no evidence of “the little old lady” who allegedly entered the wrong
number into their database. Plaintiff has alleged the opposite. Namely, that

Defendants had no consent to contact him.

9 2:19-cv-08725-JMV-JAD
Case 2:19-cv-08725-JMV-JAD Document11 Filed 09/04/19 Page 10 of 12 PagelD: 434

Moreover, the issue of express consent is an “affirmative defense for which
the Defendant bears the burden of proof.” Grant v. Capital Mgmt. Servs., L.P., 449
Fed. Appx. 598, 600 n. 1 (9th Cir.2011).

While the defense rants ad nauseam that "Plaintiff never replied ‘stop’ to
opt-out. . .”, the defense should be aware that Plaintiff is not obligated to do so. A
duty on a plaintiff to educate a defendant deprives the plaintiff, who is innocent of
any wrongdoing of compensation for the torts of the defendant. "The injured party
is not obligated to exalt the interests of the defaulter to his own probable

detriment.” (Un re Kellett Aircraft Corp., 186 F.2d 197)

 

Furthermore, the FCC has addressed this negative optioning over the years
where a consumer is under no obligation to opt-out as Schwartz so carelessly avers.
In fact, the FCC notes the dangerous consequences of replying to a message in an
attempt to opt out: "Don’t reply, and don’t click on links provided in the
message: Links can install malware on your computer and take you to spoof-sites
that look real but whose purpose is to steal your information.” (FTC Consumer
Information, March 2013)

VI. LEGAL ARGUMENT
POINT I
THE COURT SHOULD NOT IMPOSE SANCTIONS
AGAINST PLAINTIFF PURSUANT TO F.R.C.P. 11

Defendants have not one citation anywhere in its brief to any such lawful

duty imposed on the recipient of a call or text that violates the TCPA, except to list

ones number with the FTC no-call registry, which plaintiff had done at inception of

that list.

10 2:19-cv-08725-JMV-JAD
Case 2:19-cv-08725-JMV-JAD Document11 Filed 09/04/19 Page 11 of 12 PagelD: 435

While relying heavily on a baseless claim that Plaintiff had a duty to do
something, nowhere in her papers does Schwartz provide even one iota of case law
specifically on point with the instant matter.

Attempts by other defendants to shield themselves with such arguments have
been repeatedly rejected by the courts which have held there is no duty to mitigate
damages regarding TCPA violations. [See also: Supreme Court of Ohio, The STATE
ex_rel. CHARVAT, Appellee, v. FRYE, Judge, Appellant, et al. No. 2006-2275.
Decided: June 27, 2007] {4 26} Finally, notwithstanding Judge Frye's argument
to the contrary, his reliance on the common-law principle of volenti non fit injuria
(a person is not wronged by that to which he consents) and that an injured party
must mitigate his damages, is misplaced. There is no duty to mitigate in TCPA
cases. See, e.g., Manufacturers Auto Leasing, Inc. vy. Autoflex Leasing, Inc.
(Tex.App.2004), 139 S.W.3d 342, 347-348; Kane V. National Action Fin. Servs.,
Inc., 2011 WL 6018403 (E.D. Mich. Nov. 7, 2011); called party “means the person
subscribing to the called number at the time the call was made.” Harris vy. World
Financial Network National Bank et al, 867 F.Supp.2d 888 (2012) WL 1110003]
*Like Kane, Plaintiff received calls on his cellular phone from a party using an
automated dialing system, intending to reach someone else.” Alea London Ltd. vy.
American Home Services, Inc., 638 F.3d 768, 776 (11 Cir. 2011) "The TCPA is
essentially a strict liability statute which imposes liability for erroneous
unsolicited [calls].”

CONCLUSION

A stable factual background of non-frivolous legal argument, outlining why

the defendants lack of compliance in this area of law, caused the core events of

11 2:19-cv-08725-JMV-JAD
Case 2:19-cv-08725-JMV-JAD Document11 Filed 09/04/19 Page 12 of 12 PagelD: 436

this case, is set forth above. In a well pled Brief in Opposition to the Defendants
Motion to Dismiss, Plaintiff points to several areas of non-compliance while the
Defendants frivolous defensive arguments are name calling along with unsupported
claims with no factual support.

In a struggle to support their unstable position and weakened foundation,
Defense Counsel now resorts to seek sanctions against Plaintiff under a plethora of
manufactured claims which need not be repeated here. Those claims have no basis
in law as the[ir] only purpose is to twist the facts into placing blame on Plaintiff.

A careful reading of the the Defendants Brief supporting their Motion to
Dismiss proffers only one issue; that plaintiff did not reply with 'STOP' to the
defendants unlawful text messages.

While the body of the defendants brief is replete with ad nauseam claims and
personal attacks, there appears to be no defense at all.

As set-forth herein, Plaintiff stated claims upon which relief should be
granted and respectfully submits his Brief in Opposition for consideration.

For the reasons set forth above, the defendants’ Motion to Dismiss should be
DENIED in its entirety.

The Defendants Motion for Sanctions should be DENIED in its entirety.

Respectfyly submitted;

 

Dated: Ja A

Richard M. Zelma, Pro Se
940 Blanch Avenue
Norwood, New Jersey 07648
TCPALAW@optonline.net
Tel: 201 767 8153

12 2:19-cv-08725-JMV-JAD
